UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6965



WILLIE J. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


MS. LAWLER, Assistant Superintendent; MR.
PENDLEY,   Programmer  Director;  LIEUTENANT
BAKER; BOYD BENNETT, Director of Prisons at
Department of Corrections; KEITH N. JOHNSON,
Hearing Officer - DHO,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Senior
District Judge. (1:06-cv-00126)


Submitted:   November 22, 2006          Decided:    December 11, 2006


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie J. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Willie J. Williams appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Williams v. Lawler, No. 1:06-cv-00126 (W.D.N.C. May 2,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -